United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0874
Issued: October 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 19, 2018 appellant filed a timely appeal from a March 9, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than one year has elapsed
from the last merit decision dated June 7, 2002, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the Board lacks
jurisdiction to review the merits of the case.1
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).

1

For final OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. 20
C.F.R. § 501.3(d)(2). An appeal of final OWCP decisions issued on or after November 19, 2008 must be filed within
180 days of the decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On September 28, 2001 appellant, then a 48-year-old painter, filed an occupational disease
claim (Form CA-2) alleging that he sustained hearing loss causally related to noise exposure in the
course of his federal employment. He was last exposed to the conditions alleged to have resulted
in his condition on August 10, 1987.2
By decision dated June 7, 2002, OWCP denied appellant’s occupational disease claim. It
found that the report from the second opinion physician constituted the weight of the evidence and
established that his hearing loss was not noise related, but instead attributable to age.
Appellant, on January 21, 2018, requested that OWCP reopen his case. He asserted that
multiple physicians found that he had noise-related hearing loss and questioned why OWCP’s
referral physician found age-related hearing loss given that he was not old. Appellant further
disputed the employing establishment’s assertion that he was only exposed to noise 10 hours per
week.
In a January 29, 2018 response, OWCP instructed appellant to follow the appeal rights
accompanying its prior decision.
Appellant, in an undated letter postmarked February 16, 2017, requested an oral hearing
before an OWCP hearing representative.
By decision dated March 9, 2018, OWCP’s hearing representative determined that
appellant was not entitled to a hearing as a matter of right under section 8124(b) because his
February 16, 2017 oral hearing request was not made within 30 days of its June 7, 2002 merit
decision. She considered whether to grant a discretionary hearing, but determined that the matter
could be equally well addressed by appellant requesting reconsideration and providing new
evidence supporting that he sustained an employment-related condition.
On appeal appellant relates that he received a copy of his case record in January 2018. He
questions why OWCP’s referral physician found that he hearing loss resulted from age. Appellant
also asserts that he had significantly greater noise exposure than the levels provided by the
employing establishment and was exposed to noise at additional federal facilities.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provides: “Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of

2

Appellant advised that he first became aware of his condition and its relationship to his federal employment on
August 20, 1987. OWCP determined that his claim was timely as the employing establishment had actual knowledge
of his hearing loss through audiograms obtained from its testing program.

2

this section is entitled, on request made within 30 days after the date of the issuance of the decision,
to a hearing on his or her claim before a representative of the Secretary.”3
A hearing is a review of an adverse decision by an OWCP hearing representative. Initially,
the claimant can choose between two formats: an oral hearing or a review of the written record.
In addition to the evidence of record, the claimant may submit new evidence to the hearing
representative.4 A request for either an oral hearing or a review of the written record must be sent,
in writing, within 30 days of the date of the decision for which the hearing is sought.5 A claimant
is not entitled to a hearing or a review of the written record if the request is not made within 30
days of the date of the decision.6
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting an oral hearing or review of the written record and must properly exercise such
discretion.7
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for an oral
hearing was untimely filed. OWCP’s regulations provide that the hearing request must be sent
within 30 days of the date of the decision for which a hearing is sought.8 As his request was
postmarked February 16, 2017, more than 30 days after OWCP’s June 7, 2002 decision, it was
untimely filed and he was not entitled to an oral hearing as a matter of right.9
The Board further finds that OWCP’s hearing representative properly exercised her
discretion in denying appellant’s request for an oral hearing by determining that the issue in the
case could be addressed equally well through a request for reconsideration and the submission of
new evidence relevant to the issue at hand.10 The Board has held that the only limitation on
OWCP’s discretionary authority is reasonableness. An abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment, or actions taken
which are contrary to logic and probable deduction from established facts.11 In this case, the
evidence of record does not establish that OWCP abused its discretion in denying appellant’s

3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a); G.W., Docket No. 10-0782 (issued April 23, 2010); James Smith, 53 ECAB 188 (2001).

6

See S.M., Docket No. 17-1876 (issued January 24, 2018); R.T., Docket No. 08-0408 (issued December 16, 2008).

7

20 C.F.R. § 10.616(b); see also F.M., Docket No. 18-0161 (issued May 18, 2018).

8

See supra note 6.

9

See J.A., Docket No. 17-1744 (issued January 9, 2018).

10

See D.P., Docket No. 14-0308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013).

11

See R.G., Docket No. 16-0994 (issued September 9, 2016); Teresa M. Valle, 57 ECAB 542 (2006).

3

request for an oral hearing. Accordingly, the Board finds that OWCP properly denied his oral
hearing request.12
On appeal appellant raises arguments relevant to the merits of his claim. The only issue
before the Board, however, is whether OWCP properly denied his request for an oral hearing as
untimely filed. As the Board lacks jurisdiction to review the underlying merits of appellant’s
claim, it cannot review his arguments regarding his occupational disease claim.13
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated March 9, 2018 is affirmed.
Issued: October 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

See J.O., Docket No. 17-0789 (issued May 15, 2018).

13

See G.S., Docket No. 18-0388 (issued July 19, 2018).

4

